Citation Nr: 1002349	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for T11-T12 bulging disc and Schmorl's nodes at L1-
T12-T11 with herniated nucleus pulposus and right 
thoracolumbar myositis (back disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for L4-S1 radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to July 
1982 and from February 2003 to August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by pain, 
weakness, spasms, and limited motion, but not ankylosis or 
periods of incapacitation exceeding six weeks in a twelve 
month period.

2.  The Veteran's right leg radiculopathy is manifested by 
pain and numbness, but does not result in moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for a service-connected back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for a service-connected right leg radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 
4.24a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet.App. 128 
(2008).  That burden has not been met in this case.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
Veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran attended several VA examinations over the course 
of this appeal.  The claims file also contains VA treatment 
records, which show symptoms similar to those discussed in 
the VA examination reports.  As such, the Board will not 
describe VA treatment records in detail, although these have 
been carefully reviewed.

The Veteran's first VA examination was in April 2006.  He 
complained of mild pain in the right low back which radiated 
to his right leg, moderate in intensity.  Flare-ups occurred 
at night, lasted more than an hour, and made it difficult to 
put his shoes on.  No neurologic abnormalities other than the 
radiating pain in the right leg were noted.  Activities of 
daily living were not affected.  Posture, gait, and curve of 
spine were normal.  Flexion was to 90 degrees and extension 
was to 30 degrees, with no pain.  No additional functional 
impairment was noted.  Spasm and tenderness were noted.  
There was no ankylosis.  No intervertebral disc syndrome was 
noted.

The next VA examination was in March 2007.  The Veteran 
complained of stiffness, weakness, and pain which radiated to 
his right leg.  Flare-ups occurred four to seven times a 
month and lasted three to four hours.  Activities of daily 
living were not affected.  Posture, gait, and curve of spine 
were normal.  Flexion was to 30 degrees with pain and 
extension was to 10 degrees with pain.  No additional 
functional impairment was noted.  Spasm was noted.  There was 
no ankylosis.  No intervertebral disc syndrome was noted.  No 
neurologic abnormalities other than those of the right leg 
were noted.  The Veteran experienced decreased pinprick 
sensation in the right leg and foot, and Lasegue's sign was 
positive in the right leg.  Radiculopathy in the right leg 
was diagnosed.

The next VA examination was in April 2008.  Flare-ups 
reportedly occurred daily and lasted for hours, causing the 
Veteran to be unable to exercise or walk.  Activities of 
daily living were affected.  Posture, gait, and curve of 
spine were normal.  Tenderness was noted.  The Veteran had 
been put on bed rest twice during the previous year due to 
intervertebral disc syndrome.  He had missed 23 days of work 
in the last year due to his back disability.  Neurologic 
abnormalities reported by the Veteran included numbness and 
unsteadiness, as well as radiating pain to the right leg 
which was strong, electric, severe, and constant.  Ankle jerk 
was absent on the right.  

The Veteran attended another VA examination in June 2009.  
The Veteran
complained of pain that he described as a 10 out of 10 on a 
pain scale, intermittent, and sharp.  He reported retiring 
early due to the pain.  No flare-ups or incapacitating 
episodes were noted.  Activities of daily living were 
affected.  Posture and gait were normal, and listing of the 
spine was noted.  Flexion was to 50 degrees and extension was 
to 15 degrees with no pain.  No additional functional 
impairment was noted.  Spasm, tenderness, stiffness, 
weakness, and pain were noted.  There was no ankylosis.  The 
Veteran had been put on bed rest twice during the previous 
year due to intervertebral disc syndrome.  He had missed 23 
days of work in the last year due to his back disability.  No 
neurologic abnormalities other than radiating pain to the 
right leg were noted.

The last VA examination was in September 2009.  Spasm, 
tenderness, stiffness, weakness, and pain were noted.  There 
was no ankylosis.  The Veteran had been put on bed rest twice 
during the previous year due to intervertebral disc syndrome.  
No neurologic abnormalities, including radiculopathy, were 
noted.



1.  Back Disability

The Veteran's service-connected back disability is evaluated 
under Diagnostic Code (DC) 5243. DCs 5235 to 5243 are based 
on loss of range of motion, or objective indicators, unless 
the disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2009).  Here, the 
Veteran's current evaluation considers that his range of 
motion is limited by pain.  As such, an additional evaluation 
under DeLuca is not merited.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a (2009).

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, DC 5243; see also 38 C.F.R. § 4.25.  
Under the Formula for Rating Incapacitating Episodes, a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Incapacitating Episodes, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Any associated objective 
neurologic abnormalities may be evaluated separately under an 
appropriate diagnostic code.  Id., at Note 1.

The Board finds that the Veteran's back disability does not 
merit a rating greater than 40 percent for the entire appeals 
period.  Even at its worst, during the April 2008 VA 
examination, there was no evidence of ankylosis, so as it to 
merit an increased evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  While the 
Veteran did report two episodes of bed rest, these resulted 
in 23 days of missed work, hardly the six weeks or more 
required for the next highest rating of a 60 percent under DC 
5243.  Furthermore, the Board notes that the severe symptoms 
the Veteran reported at this examination were not seen at 
prior or subsequent examinations and were never reported to a 
treating VA provider.  In fact, the Veteran rarely complained 
about any back problems to VA providers, despite seeking 
regular treatment.   

In addition, neurological symptoms, which consisted only of 
problems with the right leg, are already rated separately and 
discussed below.

The Board has also considered whether the Veteran's back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for a greater evaluation or 
separate evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

The preponderance of the evidence is against the Veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for an increased evaluation cannot be granted.

2.  Radiculopathy

The Veteran is currently rated at 10 percent for peripheral 
neuropathy in the right lower extremity under 38 C.F.R. § 
4.124a, DC 8520, which rates paralysis of the sciatic nerve.  
Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted for moderate incomplete 
paralysis of the sciatic nerve.

The Veteran's radiculopathy does not merit the next highest 
evaluation of a 20 percent, even when considering it at its 
most severe during the April 2008 VA examination.  At that 
time, neurologic complaints included numbness and 
unsteadiness, as well as radiating pain to the right leg was 
strong, electric, and constant.  However, the Veteran was not 
diagnosed with moderate incomplete paralysis of the sciatic 
nerve.  The examination report noted that on actual physical 
examination he had no spasm, no atrophy, no guarding, no pain 
with motion, and no weakness.  His gait was normal and his 
posture was normal.  Hip flexion and extension, knee flexion 
and extension and ankle dorsiflexion and plantar flexion were 
all 5/5.  The lower extremities were intact to vibration, 
pinprick, light touch and position sense.  Knee jerks were 2+ 
bilaterally, although ankle jerk was absent on the right.  
Overall, the Board finds that his symptoms appear to 
approximate more mild incomplete paralysis of the sciatic 
nerve.  This finding is supported by the results of the other 
VA examinations the Veteran attended, including the last VA 
examination which found no sign of radiculopathy whatsoever.

As there is no objective evidence suggesting a moderate 
incomplete paralysis of the right sciatic nerve, a rating in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity is not warranted at any point since the grant 
of service connection.

The Board has also considered whether the Veteran's 
radiculopathy presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell, supra, Fisher, supra.  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for a greater evaluation or 
separate evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun, supra.  Consequently, 
referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the Veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for an increased evaluation cannot be granted.




ORDER

An  initial evaluation in excess of 40 percent for T11-T12 
bulging disc and Schmorl's nodes at L1-T12-T11 herniated 
nucleous pulposus right thoracolumbar myositis is denied.

An initial evaluation in excess of 10 percent for L4-S1 
radiculopathy of the right lower extremity is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


